Case: 13-10645      Document: 00512634291         Page: 1    Date Filed: 05/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 13-10645
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                             May 19, 2014
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

JUAN PEREZ-MANUEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:13-CR-2-1


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       Juan Perez-Manuel (Perez) appeals the sentence imposed following his
guilty plea conviction for illegal reentry following deportation, in violation of
8 U.S.C. § 1326. He contends that the district court erroneously imposed a
three-year term of supervised release to follow his 16-month prison term
without providing sufficient reasons why supervised release was necessary in
his case.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10645   Document: 00512634291    Page: 2    Date Filed: 05/19/2014


                               No. 13-10645

     Perez has completed his term of imprisonment, has been released from
custody, and has been removed to Mexico.      The appeal of his sentence is
therefore moot. See United States v. Rosenbaum-Alanis, 483 F.3d 381, 382-83
(5th Cir. 2007). Accordingly, the appeal is DISMISSED.




                                    2